ANSTEAD, J.,
specially concurring.
While I concur in the majority’s decision to discharge jurisdiction, I would do so expressly without prejudice for this matter to be considered by the appropriate committee on the rules regulating The Florida Bar. The committee should provide a proper venue for debate on the rule at issue, now having been formally interpreted by the Bar, and the outcome of that debate would be a proper subject for review by *1136this Court regardless of whether a rule change is recommended.
PARIENTE, J., concurs.